Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submissions on 6/29/2022 and 9/27/2022 have been reviewed and the references considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claim 1 to state “a plurality of redirect buffers each configured to store a respective pipeline state of the first portion of the pipeline circuitry processing instructions along the second path” which is not supported by the original disclosure. Applicant points to [0012], [0018], [0027], [0029], [0031], and [0035] for support and specifically cites [0027] and [0029] but these sections to not match the claim limitations. Notably [0027] and [0029] fail to note a plurality of redirect buffers that each store a respective state of the first portion. First, only one specific redirect buffer is identified, redirect buffer 310, and the rest of the buffers 320, 325, 335, 350, 415, and 425 are simply buffers. Even assuming arguendo that these are redirect buffers themselves not all buffers are indicated to contain state information. In FIG. 3, for example, only redirect buffer 310 and buffer 335 are indicated to contain state information; buffer 350 is indicated to store state information later on. Second, there’s no indication that these states are respective states of the first portion and not just the state of the portion. If the intention is to claim that the redirect buffers store the state information of their respective portions, then that may have better support but the claims say “respective pipeline state of the first portion”.
Applicant has further amended claim 1 to state “wherein the pipeline circuitry is configured to reconfigure the first portion of the pipeline circuity processing instructions along the first path using information stored in at least one redirect buffer of the plurality of redirect buffers in response to a misprediction of the outcome of the branch instruction” which is not supported by the original disclosure. Applicant points to [0012], [0037], [0041], and [0044] for support and specifically cites [0037] but these sections to not match the claim limitations. First, the discussions in [0037] is about the second portion of the pipeline, not the first, so what occurs there is not necessarily indicative of what happens with the first portion. Second, the specification discusses reconfiguring the execution module 420, not the portion of the pipeline itself. While it’s arguable that changes to the execution module impact the portion as a whole the context of the claim differs from what is actually supported.
Applicant has amended claim 10 to state “reconfiguring the first portion of the pipeline circuitry processing instructions along the first path using information stored in at least one redirect buffer of a plurality of redirect buffers” and “wherein each redirect buffer of the plurality of redirect buffers is configured to store a respective pipeline state of the first portion of the pipeline circuitry processing instructions along the second path” which is are supported by the original disclosure for the reasons in claim 1 (see paragraphs 5 and 6 above). As noted it’s not clear that there are multiple redirect buffers and even if there are it’s not clear that they all store state information. Even assuming arguendo, that they do, the information is not indicated to be respective states of the first portion. As further noted it’s not clear that the first portion is itself reconfigured, support is shown for reconfiguring an execution module of the second portion.
Claim 19 has been amended similarly to claim 10 and is rejected for the same reasons mutatis mutandis.
Claims 3-9, 12-18, and 20-23 depend on claim 1, 10, or 19 and contain similar language by virtue of dependency and/or directly in the claims and are rejected for the same reasons mutatis mutandis. Claim 23 additionally discusses a buffer configured to “store a state of the first portion of the pipeline circuitry processing instructions along the second path” which is not supported in the original disclosure. Applicant points to [0031] but this does not match the claims. Specifically, [0031] notes the buffer 350 acts as a partition between the first (300) and second (400) portion of the pipeline but it doesn’t note buffer 350 stores information along the second path. As noted previously a path and portion are different. If Applicant means the state information indicates the state of the first portion that is executing the alternate/second path then the claims should be clarified.
While there is no in haec verba requirement the claims as currently presented appear to be a general misrepresentation of what the original disclosure supports. In particular with the redirect buffers, the specification only mentions one redirect buffer and even assuming arguendo, that all the buffers are redirect buffers, never clarifies that all the buffers store state information or that it’s respective states. Examiner suggests Applicant review the disclosure related to FIG. 3 and 4 and then amend the claims to match the descriptions therein and to explain any difference that may not be readily apparent.

Prior Art Considerations
Claims 1, 3-10, and 12-23 are rejected under 35 USC 112 but are otherwise allowable. The closest prior art of record, Busaba and Kishore, teach: An apparatus (Busaba FIG. 1, computing system 100) comprising: branch prediction circuitry (Busaba FIG. 1, branch prediction logic 105) configured to predict an outcome of a branch instruction (Busaba [0018] “branch prediction is handled by branch prediction logic 105”); a first portion of a pipeline circuitry (Busaba FIG. 1 processor 101 including pipeline 102 showing stages [portions] of a pipeline in FIG. 2) configured to process instructions along a first path from a predicted branch of the branch instruction (Busaba Abstract, the prediction indicates a primary path), wherein processing the instructions along the first path is time multiplexed with processing instruction along a second path from an unpredicted branch of the branch instruction (Busaba Abstract, the primary path and the opposing [second] path are executed as threads in parallel [time multiplexed]); a plurality of redirect buffers (Kishore FIG. 8, buffers 124a, 124b, 128a, and 128b) wherein the pipeline circuitry is configured to process instructions in a second portion of the pipeline circuitry in response to a misprediction of the outcome of the branch instruction (Busaba FIG. 2, FIG. 5, Kishore FIG. 8). Busaba and Kishore fail to explicitly teach a plurality of redirect buffers each configured to store a respective pipeline state of the first portion of the pipeline circuitry processing instructions along the second path and reconfigure the first portion of the pipeline circuity processing instructions along the first path using information stored in at least one redirect buffer of the plurality of redirect buffers. Even assuming such art existed there would be no clear motivation to try and combine it with Busaba and Kishore.
Examiner notes that in order to resolve the 112 rejections above Applicant will have to remove the allowable subject matter and thus the reasons for indicating the claims as allowable may no longer apply.

Response to Arguments
Applicant’s arguments, filed 10/10/2022, have been considered. The remarks with regard to the 112 rejections, see page 7-9, are not persuasive. In general Applicant points to support in various points in the specification and specifically cites [0027], [0029], [0031], and [0037], but these sections do not appear to support the claims as amended. The claim language does not match what is used in the disclosure and while there may be an argument that some elements may be supported the disclosure fails to provide sufficient detail for the claim amendments taken as a whole. Should Applicant disagree then Examiner would request a clearer explanation of support and to address inconsistences (e.g. why is only one buffer identified as a redirect buffer if all of the buffers are redirect buffers, i.e. why the distinction on one buffer?).
Applicant’s arguments with regards to the prior art, Busaba and Kishore, are moot as no rejection was previously made. Examiner agrees they do not teach the claims as presented.
Examiner is available for an interview at Applicant’s convenience to discuss any of the above rejections or potential claim amendments to resolve concerns. Further search and consideration may be necessary to determine allowability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183